Case 17-27508        Doc 36     Filed 10/15/18     Entered 10/15/18 09:30:58          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 27508
         Alberta I Franklin Wells

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/14/2017.

         2) The plan was confirmed on 11/16/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/19/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 03/22/2018.

         5) The case was Dismissed on 08/06/2018.

         6) Number of months from filing to last payment: 9.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-27508             Doc 36       Filed 10/15/18    Entered 10/15/18 09:30:58                 Desc         Page 2
                                                        of 3



 Receipts:

           Total paid by or on behalf of the debtor                  $1,050.00
           Less amount refunded to debtor                                $0.00

 NET RECEIPTS:                                                                                           $1,050.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $1,002.72
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                               $47.28
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                       $1,050.00

 Attorney fees paid and disclosed by debtor:                       $350.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim        Principal      Int.
 Name                                     Class    Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as agent for   Unsecured           0.00        609.30           609.30           0.00       0.00
 AT&T Mobility II LLC                  Unsecured           0.00        540.38           540.38           0.00       0.00
 AT&T Mobility II LLC                  Unsecured           0.00        817.40           817.40           0.00       0.00
 CAINE & WEINER                        Unsecured         838.00           NA               NA            0.00       0.00
 City of Chicago                       Unsecured          50.00           NA               NA            0.00       0.00
 City of Chicago Heights               Unsecured     13,000.00            NA               NA            0.00       0.00
 City of Country Club Hills            Unsecured         200.00           NA               NA            0.00       0.00
 Cmre. 877-572-7555                    Unsecured          90.00           NA               NA            0.00       0.00
 Commonwealth Edison Company           Unsecured         523.00        839.59           839.59           0.00       0.00
 I C System Inc                        Unsecured         820.00           NA               NA            0.00       0.00
 Illinois Bell Telephone Company       Unsecured           0.00         60.89            60.89           0.00       0.00
 Illinois Title Loans                  Unsecured      1,900.00            NA               NA            0.00       0.00
 JD Receivables LLC                    Unsecured         600.00        367.37           367.37           0.00       0.00
 Santander Consumer USA                Unsecured     19,313.00     16,929.81        16,929.81            0.00       0.00
 Village of South Holland              Unsecured         200.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-27508        Doc 36      Filed 10/15/18     Entered 10/15/18 09:30:58             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $20,164.74               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $1,050.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $1,050.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
